Citation Nr: 1421779	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to asbestos, radiation, and/or chemical exposure.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  In September 2013, the Veteran via his attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through July 2012, which were considered in the August 2012 statement of the case, and a copy of the July 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

At his July 2013 Board hearing and in an August 2013 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that a withdrawal of his appeal regarding the issue of entitlement to service connection for hemorrhoids is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his attorney with respect to the issue of entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran stated on the record at his video-conference hearing held in July 2013 that he wished to withdraw his appeal regarding the issue of entitlement to service connection for hemorrhoids.  Additionally, in an August 2013 statement, the Veteran's attorney confirmed his request to withdraw such issue from appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the issue of entitlement to service connection for hemorrhoids and it must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for hemorrhoids is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a pulmonary disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran contends that he developed a pulmonary disorder, variously diagnosed in his medical records as chronic obstructive pulmonary disease (COPD) and asbestosis, as a result of in-service exposure to asbestos, radiation, and other toxic chemicals.  Specifically, he maintained during his July 2013 hearing that he was exposed to asbestos, radiation, and other toxic chemicals while assigned to a motor pool during service, particularly when changing the brakes or clutch on motor vehicles.  He also reported inhaling chemicals used to clean vehicles and paint equipment.  Post-service, the Veteran stated that he worked as a truck driver and bulldozer operator.  

The Veteran also reported a more than 20-year history of smoking cigarettes.  He stated that he began smoking when he was 21 or 22 and stopped smoking on his birthday in 1988.  The Veteran's medical records also indicate that he began experiencing progressively worsening shortness of breath around this same time.

The Veteran's medical records include a July 2013 private treatment record showing he was diagnosed with asbestosis.  The physician  noted the Veteran's reports of working on the motor pool doing brake relinings and working on clutches.  He concluded that the Veteran had "obvious asbestos exposure" while in service and concluded that the Veteran's diagnosed asbestosis was due to active duty service.  The private physician also notes the Veteran's history of smoking, but provided no rationale to support any of his conclusions.  The Veteran's claims file also indicates that he has been diagnosed with COPD.

The Veteran's DD-214 reflects that he had a military occupational specialty (MOS) of field artillery rocket crewman.  Personnel records reflect that he also worked as an assembly specialist, and his duties included preparing generators for inspection.  See January 1968 Letter of Appreciation.  He is also competent to testify to details regarding his work history both during and after service.  Layno v. Brown, 6 Vet. App. 465 (1994).

As the record indicates the Veteran is diagnosed with a pulmonary disorder that may be related to activities performed while in service, the Board finds that VA has a duty to investigate whether the Veteran may have been exposed to asbestos, radiation, and/or other chemicals in service as claimed and to provide a VA examination to determine the etiology of his disorder.  Therefore, on remand, the AOJ should any necessary development to ascertain the extent of the Veteran's alleged asbestos, radiation, and toxic chemical exposure in service and then make a formal finding regarding the nature and extent of any such exposure.  Thereafter, the Veteran should be examined by an appropriate medical professional to clarify the diagnosis of any pulmonary disorder and determine its etiology.

Additionally, while on remand, the Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his pulmonary disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Oklahoma City, Oklahoma, VA facility dated from July 2012 to the present, for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his pulmonary disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Oklahoma City, Oklahoma, VA facility dated from July 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Conduct any necessary development to determine whether the Veteran was exposed to asbestos, radiation, and/or toxic chemicals during service.  A memorandum detailing the AOJ's determination regarding such alleged exposures should be associated with the record on appeal.
If such information cannot be obtained, it should be noted for the record.   

3.  After completing the foregoing, schedule the Veteran for a VA examination with an appropriate medical professional to clarify the diagnosis of his pulmonary disorder and to determine its nature and likely etiology.  All appropriate tests and studies should be conducted.  Prior to the examination, the record and a copy of this remand must be made available to the examiner for review.  The examiner should consult the record to determine whether the Veteran was exposed to asbestos, radiation, and/or toxic chemicals as determined by the AOJ.  

The examiner should identify all current pulmonary diagnoses found to be present.  He or she should specifically indicate whether the Veteran has a current diagnosis of asbestosis or an asbestos-related pulmonary disorder.  If the examiner finds that the Veteran does not have such a diagnosis, he or she should reconcile such finding with the Veteran's private physician's July 2013 diagnosis of asbestosis.

Thereafter, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed pulmonary disorder is etiologically related to active duty service, to include the Veteran's alleged exposure to asbestos, radiation, and/or toxic chemicals. 

In offering any opinion, the examiner should consider the Veteran's private physician's July 2013 findings as well as the Veteran's lay statements pertaining to the onset and continuity of any pulmonary symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


